Citation Nr: 0307932	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  02-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to an effective date earlier than June 16, 1999, 
for the establishment of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959, March 1960 to June 1963, September 1963 to June 1966, 
and September 1966 to September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the 
Washington, D.C., Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for PTSD, and assigned an 
effective date for service connection of June 16, 1999.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The claim for service connection for PTSD that the RO 
received on June 16, 1999, is the earliest document showing a 
claim for that benefit.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 16, 
1999, for the establishment of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for an earlier effective date for service connection 
for PTSD.  The veteran's claims file contains records of VA 
mental health treatment, including treatment for PTSD.  The 
claims file also contains all available documents regarding 
the veteran's filing of a claim for service connection for 
PTSD.  The veteran had a hearing in January 2003 before the 
undersigned Veterans Law Judge.

It appears that VA has exhausted all possible avenues for 
obtaining evidence of an earlier claim.  

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the January 2002 
rating decision and a July 2002 statement of the case (SOC).  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In a May 2002 letter, the RO 
informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.

I.  Effective Date

The veteran's active service included service in Vietnam 
during the Vietnam War.  From 1995 forward, he has received 
VA mental health treatment, including treatment for PTSD.  

On June 16, 1999, the RO received from the veteran a claim 
for service connection for PTSD.  On that claim form, the 
veteran indicated that he had previously filed a claim for 
service connection for PTSD.  

Notes in the claims file reflect that the RO did not find any 
record of a previous claims file for the veteran.  The RO 
established a rebuilt file for his claim.

After the RO granted service connection for PTSD and assigned 
an effective dated of June 16, 1999, the veteran appealed the 
effective date, asserting that the effective date should be 
in 1995.  He indicated that he had initially filed a claim 
for service connection for PTSD in 1995.  He wrote that VA 
had lost his original claims folder.

In a January 2003 hearing before the undersigned Veterans Law 
Judge, the veteran related that he had begun to receive 
treatment for PTSD in 1995, at the VA Medical Center (VAMC) 
in Washington, D.C.  He indicated that the treating physician 
had suggested that he go to the Veterans of Foreign Wars 
(VFW) office in Washington, D.C., and file a claim for 
service connection for PTSD.  He stated that he got an 
appointment, went to the VFW office, and filed a claim.  
After he filed the claim, he reported, he received a letter 
from VA requesting his military records.  He stated that he 
requested records from the VAMC, and later checked with VFW 
on the status of his claim.  He reported that he later 
received a letter from VA indicating that they had his 
records.  He related that he did not hear anything more from 
VA about his claim until he submitted a claim for the second 
time, in 1999.

The veteran testified that he did not have any copies of 
correspondence related to his 1995 claim.  The veteran's 
representative stated that an inquiry and search at the 
Washington, D.C., VFW office had not turned up any records of 
the veteran's 1995 claim.

VA treatment records reflect that the veteran was seen 
beginning in January 1995 for possible PTSD.  On initial 
screening, the social worker who interviewed him noted that 
he had some symptoms of PTSD.  On January 26, 1995, the 
social worker noted that the veteran had been referred to VFW 
to file a claim, and that he had an appointment to do so on 
February 7, 1995.  In February 1995, the social worker noted 
that the veteran met all the basic criteria for PTSD.  
Treatment notes reflect that the veteran began to attend a 
PTSD support group.  Subsequent treatment and examination 
reports confirm the diagnosis of PTSD.

Unless otherwise provided, the effective date for an award of 
service connection shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  The effective date will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

There is evidence that PTSD became manifest by 1995.  The 
veteran has reported that he took steps to file a claim for 
service connection for PTSD in 1995, and that he received 
some correspondence from the RO in response to his 
communications.  Unfortunately, no record of a claim filed in 
1995 remains in the possession of the veteran, his 
representative at the time, or the RO.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Under this 
presumption it must be presumed that the VA properly 
discharged its official duties by properly handling claims 
submitted by the veteran.  The presumption of regularity is 
not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Statements made by the veteran 
are not the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).

In this case there is not evidence other than the veteran's 
statements to rebut the presumption of regularity.  Legally, 
his statements alone are insufficient to rebut the 
presumption.  Therefore, the Board is unable to find that the 
veteran filed a claim prior to June 16, 1999.

The earliest claim for which a record exists is the claim 
received June 16, 1999.  Assuming that entitlement arose 
prior to that date, the proper effective date is the date of 
claim.  38 U.S.C.A. § 5110.


ORDER

Entitlement to an effective date earlier than June 16, 1999, 
for the award of service connection for PTSD is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

